Citation Nr: 0331038	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-04 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for spondylosis of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Nashville, Tennessee.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
Although a letter issued by VA in March 2001 provided the 
veteran with general information regarding the evidence 
necessary to complete his claim, VA failed to inform him 
specifically which evidence VA will seek to provide and 
which evidence the veteran was to provide (See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  The March 2001 
letter did not meet the standards required under the above-
cited case and this violation of due process must be 
addressed before the Board can undertake any action in this 
claim.  

The veteran has claimed service connection for spondylosis 
of the lumbar spine.  service medical records not treatment 
in service for pain in the area of the shoulder blades in 
April 1968, low back pain in May and June 1968, and 
generalized back pain in July 1971.  His post service 
medical records have been obtained and reflect periodic 
treatment for chronic back pain over the years.  He was 
diagnosed with spondylosis of the lumbar spine in 2000.  In 
letters dated in 2002 and 2003, the veteran's private 
physician reported that he had treated the veteran for 
chronic back pain since 1981.  He also expressed his opinion 
that the veteran's in-service back complaints were 
significant in his later development of chronic back pain.  

Given the evidence showing the treatment for back pain in 
service as well as the post service medical opinion offered 
by the veteran, the Board finds that additional examination 
is necessary prior to final appellate review. 

Accordingly, this claim is REMANDED for the following 
further development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO must ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers, 
that have treated him for a back 
disorder, since service discharge in 
1971.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should 
be placed in the file.  

3.  The veteran is to be afforded a VA 
orthopedic examination to more 
accurately determine the exact nature 
and etiology of any current lumbar 
spine disorder, and the extent, if any, 
to which any pathology now present is 
related to service.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner should elicit from the veteran 
a detailed history regarding the onset 
and progression of relevant symptoms.  
The examiner must distinguish objective 
evidence from that that is purely 
subjective.  On the basis of both the 
current examination findings and a 
thorough review of all records in the 
claims folder, the examiner should 
offer an opinion as to whether the 
veteran's symptoms in service 
represented any underlying chronic back 
disability.  If the response is in the 
affirmative, the physician should 
indicate whether it is as least as 
likely as not that the back disorder 
noted in service caused or aggravated 
the present back disability.  A 
complete rationale should be provided 
for any opinion rendered.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If 
the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case to 
and allow them a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




